Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128224                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 128224
                                                                    COA: 250509
                                                                    Baraga CC: 03-000818-FH
  LANGSTON LONNELL ROGERS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 20, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

          KELLY, J., would remand this case to the Court of Appeals for reconsideration in
  light of People v Russell, 471 Mich 182 (2004).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2005                    _________________________________________
           s1026                                                               Clerk